DETAILED ACTION
	Claims 1-10 and 14-21 are present.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
	The specification, page 4, defines “The term "hexosaminidases" means a polypeptide having hexosaminidase activity (hexosaminidases), and includes EC 3.2.1. e.g. that catalyzes the hydrolysis of N-acetyl- D-hexosamine or N-acetyl-glucosamine polymers found e.g. in biofilm. The term includes dispersins and includes polypeptides having N-acetylglucosaminidase activity and β-1 ,6 N-acetylglucosaminidase activity.
The above is interpreted as stating that β-1 ,6 N-acetylglucosaminidase activity as an example of a hexosaminidase but that such activity is not required.  The claim terms hexosaminidase and N-acetylglucosaminidase activity are interpreted as encompassing any activity that catalyzes the hydrolysis of N-acetyl- D-hexosamine or N-acetyl-glucosamine polymers and further including β-1 ,4 N-acetylglucosaminidase activity with no requirement that such activity is effective on any particular biofilm.
Any reference to N-acetylglucosaminidase or N-acetylhexosaminidase activity in this Office Action is intended to be a species of hexosaminidase activity in view of the definition provided in the specification above.
Claim 16 recites “(c) optionally rinsing the item, wherein the item is a fabric.” The entire part (c) of claim 16 is considered to be optional including the item being a fabric.  If the item being a fabric is not desired to be “optional,” it is recommended that “wherein the item is a fabric” be recited on a separate line after a semicolon.

Claim Objections
Claim 1, 3-9, 14, 15 and 17-21 is objected to because of the following informalities:    
In claim 1, part (a), an appropriate conjunction such as “and” should appear between items “iii.” and “iv.”
In claim 1, part (b), “optionally” should be recited in the same line as item “ii” rather than with item “i.”
In claims 3-6 and 17-20, recited Sequence Identifiers (SEQ ID NOS: 10, 11, 12, etc.) are considered to be claim limitations and should be not be recited in parenthesis.
In claims 3-9 and 17-21, all recitations of “SEQ ID NO” should be “SEQ ID NO:”.
In claim 14, “mixture comprising Staphylococcus hexosaminidase” should be “mixture comprising a Staphylococcus hexosaminidase.”
In claim 15, “an aqueous solution of Staphylococcus hexosaminidase” should be “an aqueous solution of a Staphylococcus hexosaminidase.”
In claims, 8, 9, and 21, “hereto” at the end of the claims appears to be a typographical error for “thereto.”
Claim 15 recites “treating a fabric” and later recites “drying the textile.” Later recitation of “the textile” is considered to have inherent antecedent basis in “a fabric” wherein in view of the specification a fabric is considered to be a textile.  However, consistent claim terminology should be used throughout the claims and “the textile” should be amended to “the fabric.”  Further, a rejection under 35 U.S.C. 112(b) is not raised since “rinsing and drying the textile is textile” is optional such that the recited optional step does not affect the ability of an ordinarily skilled artisan to understand how to avoid infringement of claim 15. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 and 16-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  Claim 1 recites “one or more polyl(s), preferably selected from glycerol, (mono, di, or tri) propylene glycol, ethylene glycol,” etc.  “Description of examples or preferences is properly set forth in the specification rather than the claims.” MPEP 2173.05(d). Here, it is not clear if the features after “preferably” limit the scope of the claim such that a rejection under 35 U.S.C. 112(b) is made in view of the guidance of MPEP 2173.05(d) since an ordinarily skilled artisan cannot determine the metes and bounds of claim 1 as to determine how to avoid infringement.  The broadest reasonable interpretation of claim 1 it that any polyol meets the feature of “one or polyol(s)” as recited. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Black et al. (U.S. 2002/0076766 A1) as evidenced by GenBank, Accession No. WP_000739224.1, 2021, www.ncbi.nlm.gov.
Black et al., abstract, teach:
The invention provides glucosaminidase polypeptides and DNA (RNA) encoding glucosaminidase polypeptides and methods for producing such polypeptides by recombinant techniques. Also provided are methods for utilizing glucosaminidase polypeptides to screen for antibacterial compounds.
“Autolysin enzymes are able to disrupt the peptidoglycan chains of bacterial cell walls. It is thought they are employed by bacteria in a carefully regulated manner in essential cell processes such as cell wall growth and septation. Inhibition of their action or disruption of their controlled function represents a probable antibacterial target.” Black et al., para. [0005].
“In another particularly preferred embodiment of the invention, there is a novel glucosaminidase protein from Staphylococcus aureus comprising the amino acid sequence of Table 1 [SEQ ID NO:2], or a variant thereof.” Black et al., para. [0011].
“The invention also relates to compositions comprising the polynucleotide or the polypeptides discussed above or their agonists or antagonists. The polypeptides of the invention may be employed in combination with a non-sterile or sterile carrier or carriers for use with cells, tissues or organisms, such as a pharmaceutical carrier suitable for administration to a subject. Such compositions comprise, for instance, a media additive or a therapeutically effective amount of a polypeptide of the invention and a pharmaceutically acceptable carrier or excipient. Such carriers may include, but are not limited to, saline, buffered saline, dextrose, water, glycerol, ethanol and combinations thereof. The formulation should suit the mode of administration. The invention further relates to diagnostic and pharmaceutical packs and kits comprising one or more containers filled with one or more of the ingredients of the aforementioned compositions of the invention.” Black et al., para. [0105].
The above is considered to be an anticipatory disclosure of a “polypeptide of the invention” being the polypeptide of SEQ ID NO: 2 of Black et al. in a composition with a pharmaceutically acceptable carrier including glycerol such that Black et al. disclose the polypeptide of SEQ ID NO: 2 of Black et al. combined in a composition with glycerol as a polyol.
	An alignment between SEQ ID NO: 2 of Black et al. and the polypeptide described in GenBank WP_000739224.1 is as follows:

    PNG
    media_image1.png
    426
    638
    media_image1.png
    Greyscale

	An ordinarily skilled artisan at the time of filing would understand that an expressed protein begins with a methionine residue at the N-terminus.  GenBank WP_000739224.1 describes a Staphylococcus protein that is a N-acetylglucosaminidase, which is a hexosaminidase as recited in claims 1 and 2 as discussed above in the Claim Interpretation section.  Due to the identity between SEQ ID NO: 2 of Black et al. and the N-acetylglucosaminidase described by GenBank WP_000739224.1, the “glucosaminidase” disclosed as SEQ ID NO: 2 of Black et al. is an N-acetylglucosaminidase and hexosaminidase as recited in claims 1 and 2.
	For these reasons, Black et al. disclose the features of claims 1 and 2. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-8, 10 and 14-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Convents et al. (WO 1998/050512 A1) (see IDS) further in view of Tews et al. (Bacterial chitobiase structure provides insight into catalytic mechanism and the basis of Tay-Sachs disease, Nat. Struct. Biol. 3 (1996): 638-48), Kaplan (U.S. 2006/0246049 A1), Uniprot, Accession No. A0A0M2NYI1, 2015, www.uniprot.org and Cabezas (Some comments on the type references of the official nomenclature (IUB) for beta-N-acetylglucosaminidase, beta-N-acetylhexosaminidase and beta-N-acetylgalactosaminidase, Biochemical J. 261 (1989): 1059-61).
Convents et al., abstract, teach:
“Laundry or cleaning products comprising one or more hexosaminidase enzymes, and methods for laundering fabrics and cleaning dishes and tableware with aqueous solution containing an effective amount of one or more hexosaminidase enzymes.”
“As used herein, the term "hexosaminidase enzyme" means those enzymes whose activity is for the hydrolysis of terminal non-reducing N-acetyl-D- hexosamine residues in N-acetyl-β-D-hexosaminides, thereby acting on N- acetylglucosides and N-acetylgalactosides, and are classified under the class of enzymes EC 3.2.1.52 (also known as "β-N-acetylhexosaminidase"). N-Acetyl-β-D- hexosaminidase is also referred to as "chitobiosidases" or "exochitinase" (see for example, WO 96/36700). Hexosaminidases are known, for example those enzymes having the amino acid SEQ. ID No. 1-5 and 10-11 are classified in the literature as hexosaminidases. Furthermore, DNA sequences encoding for hexosaminidases are known, for example those having the SEQ ID No. 6-9. Examples of such disclosures in the literature include: . . . Nat. Struct. Biol. (1996), 3(7), 638-648 [Tews et al.]; . . . . In addition, a commercially available hexosaminidase is "exo-β-N- acetylglucosaminidase" sold by Boehringer. Specific N-acetyl-β-D- hexosaminidases from Saccharomyces cerevisiae DSM No. 9944.” Convents et al., page 2.
Convents et al., in the claims, teach:
1. A laundry or cleaning product comprising one or more hexosaminidase enzymes.
4. A laundry or cleaning product according to any of Claims 1-3 further comprising laundry or cleaning composition ingredients selected from the group consisting of detersive surfactants, detersive enzymes, builders, bleaching agents, and mixtures thereof.
5. A laundry or cleaning product according to any of Claims 1-4 wherein the detersive enzyme is selected from the group consisting of proteases, amylases, lipases, cellulases, and mixtures thereof.
9. A method for laundering fabrics, said method comprising contacting fabrics in need of cleaning with an aqueous solution containing an effective amount of one or more hexosaminidase enzymes, preferably an aqueous solution of a composition according to any of Claims 1-8.
Convents et al., page 33, Example 4, provides exemplary liquid detergent formulations including 1,2 propanediol as follows:

    PNG
    media_image2.png
    76
    889
    media_image2.png
    Greyscale

	1,2 propanediol is considered to be within the scope of “one more polyol(s)” wherein claim 1 provides an example of “ethylene glycol” (ethane-1,2-diol) that is a diol. 
	However, Convents et al. do not teach that the hexosaminidase or N-acetylglucosaminidase is recited SEQ ID NO: 3 having SEQ ID NOS: 10-12 as a subsequence thereof.
	As discussed above, Convents et al. teach that any hexosaminidase having “activity is for the hydrolysis of terminal non-reducing N-acetyl-D- hexosamine residues in N-acetyl-β-D-hexosaminides, thereby acting on N- acetylglucosides and N-acetylgalactosides” is suitable for the detergent compositions and washing methods taught therein.  In particular, Convents et al. cite several sources of such enzymes known at the time of filing of Convents et al. including Tews et al.  Tews et al. teach a bacterial chitobiase belonging to family 20 (i.e. glucohydrolase family 20) that is again taught to be suitable for the detergent compositions taught by Convents et al.  Tews et al., page 638, left col. 
Of particular interest by Convents et al. is laundry and cleaning compositions comprising a hexosaminidase enzyme with “the ability to remove biofilm.” Convents et al., claim 3.
	Kaplan, abstract, teaches:
Isolated nucleic acid sequences and amino acid sequences for soluble, β-N-acetylglucosaminidase or active fragments or variants thereof which promote detachment of bacterial cells from a biofilm are provided. An isolated mutant bacteria which forms biofilm colonies which tightly adhere to surface but which are unable to release cells into the medium or spread over the surface is also provided. In additions, methods are described for modulating detachment of bacterial cells from biofilm by mutating soluble,β-N-acetylglucosaminidase or altering its expression or activity are also provided. Also provided are compositions, methods and devices for preventing, inhibiting and treating bacterial infections.
“FIG. 1 provides a clustal alignment of exemplary dispersin B orthologs of the present invention from A. actinomycetemcomitans strain CU1000N (SEQ ID NO:2), A. actinomycetemcomitans strain IDH781 (SEQ ID NO:6), Haemophilus aphrophilus strain NJ8700 (SEQ ID NO:8), A. ligniersii strain 19393 (SEQ ID NO:4), and A. pleuropneumoniae strain IA5 (SEQ ID NO:10),” wherein dispersin B is a β-N-acetylglucosaminidase. Kaplan, para. [0015]. “There are similarities between the amino acid sequence of dispersin B and these orthologs and the consensus sequence of the family 20 glycosyl hydrolase. More specifically, amino acid residues 40 to 297 of the predicted dispersin B protein sequence are homologous to the catalytic domain of the family 20 glycosyl hydrolases (NCBI Conserved Domain Database accession Number pfam00728). This family of enzymes includes bacterial chitinases, chitobiases and lacto-N-biosidases.” Kaplan, para. [0033]. “A. actinomycetemcomitans dispersin B, for example, is a member of the family 20 glycosyl hydrolases, a family that includes several well-studied enzymes, and a family represented by numerous homologous primary amino acid sequences in the public databases. In some cases, three-dimensional structures of family 20 glycosyl hydrolases are known (Tews et al. Nature Struct. Biol. 1996 3:638-648). All family 20 glycosyl hydrolases exhibit a (βα)8-barrel motif (also known as a TIM-barrel motif; Tews et al. Nature Struct. Biol. 1996 3:638-648; Prag et al. J. Mol. Biol. 2000 300:611-617), which is by far the most common enzyme fold in the Protein Data Bank (PDB) database of known protein structures.” Kaplan et al., para. [0038].
Convents et al. do not teach that the hexosaminidase or N-acetylglucosaminidase is recited SEQ ID NO: 3 having SEQ ID NOS: 10-12 as a subsequence thereof.
As discussed, Convents et al. teach the suitability for hexosaminidases having activity “for the hydrolysis of terminal non-reducing N-acetyl-D- hexosamine residues in N-acetyl-β-D-hexosaminides” including family 20 enzymes as taught by Tews et al. as directly cited by Convents et al.  Kaplan teaches that N-acetylglucosaminidases known as dispersins that are members of family 20 glycohydrolases with structural similarity to the enzymes taught by Tews et al. are particularly effective for removal of biofilm, wherein Convents et al. teach the desirability of a hexosaminidase or N-acetylglucosaminidase with activity for removal of biofilms in the detergent compositions and washing methods of Convents et al.
Several family 20 N-acetylglucosaminidases (i.e. hexosaminidase) are known in the prior art. Uniprot A0A0M2NYI1 teach an enzyme from Staphylococcus chonii described as a beta-hexosaminidase with beta-N-acetylhexosaminidase activity that is a member of glycohydrolase family 20 that is identical to recited SEQ ID NO: 3.  Tews et al. describe the family 20 chitobiase “removes a single monosaccharide from the non-reducing end of a small oligomer.” Tews et al, page 642, left column.  Further, as evidenced by Convents et al., the nomenclature “hexosaminidase” indicates an enzyme that hydrolyzes hexosamine residues from a terminus of an oligosaccharide.  That is, as evidenced by Cabezas, hexosaminidase and beta-N-acetylglucosaminidase activity is understood as “hydrolysis of terminal non-reducing N-acetyl-β-D-glucosamine residues.” Cabezas, page 1989, page 1060, left column.  As such, an ordinarily skilled artisan at the time of filing would well understand that beta-N-acetylhexosaminidase activity from family 20 hydrolyzes N-acetyl-D-hexosamine residue from the non-reducing end of an oligomer.
The specification evidences that a hexosaminidase having recited SEQ ID NO: 3 has N-acetylglucosaminidase activity.  Specification, Table 1.
Substitution of known elements is obvious upon a finding of:
(1) a finding that the prior art contained a device (method, product, etc.) which differed from the claimed device by the substitution of some components (step, element, etc.) with other components; 
(2) a finding that the substituted components and their functions were known in the art; 
(3) a finding that one of ordinary skill in the art could have substituted one known element for another, and the results of the substitution would have been predictable; and 
(4) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.  (MPEP 2143(I)(B)).
Here, (1) Convents et al. teach a composition having all of the features of claims 1-8, 10 and 14 except for a hexosaminidase being a Staphylococcus hexosaminidase including a hexosaminidase comprising recited SEQ ID NO: 3 including SEQ ID NOS: 10-12 as subsequences thereof.  (2) Convent et al. indicate that any hexosaminidase with activity “for the hydrolysis of terminal non-reducing N-acetyl-D- hexosamine residues in N-acetyl-β-D-hexosaminides” is appropriate for use in the detergent composition and washing methods taught therein including specifically such enzymes as taught by Tews et al.  As discussed, Tews et al. teach enzymes from glycohydrolase family 20.  Uniprot A0A0M2NYI1 teach a an enzyme from Staphylococcus chonii described as a beta-hexosaminidase with beta-N-acetylhexosaminidase activity that is a member of glycohydrolase family 20 that is identical to recited SEQ ID NO: 3 that by virtue of having beta-N-acetylhexosaminidase activity has activity “for the hydrolysis of terminal non-reducing N-acetyl-D-hexosamine residues in N-acetyl-β-D-hexosaminides” as evidenced by Cabezas.  (3) Convents et al., page 2, in addition to Tews et al. cites various other sources for appropriate hexosaminidase enzymes such that Convents et al. is interpreted as teaching that the identity of the hexosaminidase is not critical provided that appropriate activity is present.  As such, an ordinarily skilled artisan at the time of filing could have substituted any known hexosaminidase with appropriate activity “for the hydrolysis of terminal non-reducing N-acetyl-D-hexosamine residues in N-acetyl-β-D-hexosaminides” with a predictable result of imparting the same activity the detergent compositions taught by Convents et al. including the hexosaminidase taught by Uniprot A0A0M2NYI1 having recited SEQ ID NO: 3 as discussed above. (4) No other findings are deemed to be necessary to explain a conclusion of obviousness. It is noted that specification does not explain or indicate any superior properties that the hexosaminidase having recited SEQ ID NO: 3 may possess as compared to other hexosaminidases known in the prior art such as those taught by Convents et al. For these reasons, at the time of filing an ordinarily skilled artisan would have been motivated to substitute a hexosaminidase as taught by Coverts et al. with any other known hexosaminidase expected to have the required activity “for the hydrolysis of terminal non-reducing N-acetyl-D-hexosamine residues in N-acetyl-β-D-hexosaminides” including the hexosaminidase taught by Uniprot A0A0M2NYI1 having recited SEQ ID NO: 3 with a reasonable expectation of predictable results of imparting the requiring hexosaminidase activity to the detergent compositions of Convents et al. for the reasons set forth above.
Regarding claim 2, the specification evidences that a protein comprising recited SEQ ID NO: 3 including the hexosaminidase taught by Uniprot A0A0M2NYI1 has N-acetylglucosaminidase activity.  See Specification, page 49, Assay I.  Regarding claims 3-6, SEQ ID NO: 3, and by extension the hexosaminidase taught by Uniprot A0A0M2NYI1, has recited SEQ ID NOS: 10-12 as subsequences thereof. See specification, page 7, lines 9-34.
Regarding claims 10 and 14, upon substitution of the hexosaminidase taught by Uniprot A0A0M2NYI1 into the detergent compositions taught by Convents et al., the same comprises a solution of an enzyme mixture comprising a Staphylococcus hexosaminidase and an additional enzyme being protease, amylase cellulase or lipase that is a kit intended for cleaning. In particular, the detergent compositions shown in Example 4, pages 33-34, of Convents et al. contain a protease, lipase, amylase and/or cellulase wherein claim 5 of Convents et al. further indicate that detergent compositions consistent with the teachings of Convents et al. should have one theses additional enzymes including protease, lipase, amylase and/or cellulase.
Regarding claims 15-16, claim 9 of Convents et al. sets forth “A method for laundering fabrics, said method comprising contacting fabrics in need of cleaning with an aqueous solution [i.e. a wash liquor] containing an effective amount of one or more hexosaminidase enzymes, preferably an aqueous solution of a composition according to any of Claims 1-8.”  Upon inclusion of the hexosaminidase taught by Uniprot A0A0M2NYI1 within the detergent compositions of Convents et al., further practice of claim 9 of Convents et al. is a method of treating or laundering a fabric/item by contacting the fabric/item with an aqueous solution and/or exposing the fabric/item to a wash liquor having a detergent composition according to the teachings of Convents et al. (including such compositions containing 1,2 propane diol as a polyol) comprising a Staphylococcus hexosaminidase having recited SEQ ID NO: 3.  “The laundering process can for example be carried out using e.g. a household or an industrial washing machine or can be carried out by hand.” Convents et al., para. [0101].  The use of any “washing machine” inherently incudes the completion of at least one wash cycle performed by such “washing machine.”  Even wherein laundering process is carried out by hand, the completion of such washing carried out by a hand process constitutes completing at least one wash cycle to accomplish the cleaning/laundering.  Further, the use of any “washing machine” inherently involves a wash liquor being the water inside the washing machine to which a composition for cleaning is added.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10 and 14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural phenomenon without significantly more. The claim(s) recite(s) mixtures of naturally-occurring products. This judicial exception is not integrated into a practical application because the claims recite no limitations that can be considered to be a practical application. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not recite any limitations other than mixtures of natural products.
MPEP 2106(III) directs that claims drawn to 1) a composition of matter (step 1), 2) a law of nature or a natural phenomenon or a product of nature (step 2A) and 3) lacking recitation of additional elements that make the claims directed to significantly more than a judicial exception (step 2B) are ineligible for patenting under 35 U.S.C. 101.  See MPEP 2106(III), flow chart.  Step 2A into two prongs as set forth in MPEP 2106.04(II)(A).
“If the claim includes a nature-based product that does not exhibit markedly different characteristics from its naturally occurring counterpart in its natural state, then the claim recites a "product of nature" exception, and requires further analysis in Step 2A Prong Two to determine whether the claim as a whole integrates the exception into a practical application.”  MPEP 2106.04(c).  “It is important to keep in mind that product of nature exceptions include both naturally occurring products and non-naturally occurring products that lack markedly different characteristics from any naturally occurring counterpart.”  MPEP 2106.04(b)(II).  
“The markedly different characteristics analysis is part of Step 2A Prong One, because the courts use this analysis to identify product of nature exceptions.”  MPEP 2106.04(c).  “The markedly different characteristics analysis compares the nature-based product limitation to its naturally occurring counterpart in its natural state. Markedly different characteristics can be expressed as the product’s structure, function, and/or other properties, and are evaluated based on what is recited in the claim on a case-by-case basis. If the analysis indicates that a nature-based product limitation does not exhibit markedly different characteristics, then that limitation is a product of nature exception. If the analysis indicates that a nature-based product limitation does have markedly different characteristics, then that limitation is not a product of nature exception.”  MPEP 2106.04(c)(II).
Examiners should keep in mind that if the nature-based product limitation is naturally occurring, there is no need to perform the markedly different characteristics analysis because the limitation is by definition directed to a naturally occurring product and thus falls under the product of nature exception.”  MPEP 2106.04(c)(I).
	Here claims 1-10 and 14 (herein, “the claims”) are directed towards a composition of matter such that step 1 is yes.  A Staphylococcus hexosaminidase is a naturally-occurring product including the specific hexosaminidases having recited SEQ ID NO: 3 or 6. Uniprot, Accession No. A0A0M2NYI1, 2015, www.uniprot.org, evidences that a hexosaminidase polypeptide having recited SEQ ID NO: 3 is produced by a naturally-occurring organism.  Uniport, Accession No. A0A3A0I2R9, 2018, www.uniprot.org, evidences that a hexosaminidase polypeptide having recited SEQ ID NO: 6 is a produced by a naturally-occurring organism.  Recited SEQ ID NOS: 9-12 are subsequences of recited SEQ ID NO: 3.  Further, many polyols are naturally-occurring including glycerol.  Further, many proteases, amylases and lipases are naturally-occurring products.
“Where the claim is to a nature-based product produced by combining multiple components (e.g., a claim to "a probiotic composition comprising a mixture of Lactobacillus and milk"), the markedly different characteristics analysis should be applied to the resultant nature-based combination, rather than its component parts. For instance, for the probiotic composition example, the mixture of Lactobacillus and milk should be analyzed for markedly different characteristics, rather than the Lactobacillus separately and the milk separately. See subsection II, below, for further guidance on the markedly different characteristic analysis.” MPEP 2106.04(c)(I)(A).
Here, there is no evidence that for independent claim 1 that combination of a naturally-occurring hexosaminidase (including SEQ ID NOS: 3 and 6) when combined with a polyol such as glycerol has any markedly-different characteristics when compared to the naturally-occurring counterparts hexosaminidase (including SEQ ID NOS: 3 and 6) and glycerol.  That is, there is no evidence that a generic composition having the hexosaminidase (including SEQ ID NOS: 3 and 6) and glycerol has any change in chemical or physical properties, structure or form when placed in a composition or mixture with one another as compared to the properties of the hexosaminidase (including SEQ ID NOS: 3 and 6) and glycerol separately.  Regarding claim 14, there is no evidence that combination of a naturally-occurring hexosaminidase (including SEQ ID NOS: 3 and 6) when combined with a protease, amylase, cellulase or lipase, which all include naturally-occurring enzymes, has any markedly-different characteristics when compared to the naturally-occurring counterparts hexosaminidase (including SEQ ID NOS: 3 and 6) and protease, amylase, cellulase or lipase enzyme. That is, there is no evidence that a generic composition having the hexosaminidase (including SEQ ID NOS: 3 and 6) and a generic naturally-occurring protease, amylase, cellulase or lipase has any change in chemical or physical properties, structure or form when placed in a composition or mixture with one another as compared to properties of the hexosaminidase (including SEQ ID NOS: 3 and 6) and a generic naturally-occurring protease, amylase, cellulase or lipase prepared seperately.  For these reasons, for Step 2A, prong 1, no markedly different characteristic can be recognized.
Regarding, step 2A, prong 2, “Prong Two asks does the claim recite additional elements that integrate the judicial exception into a practical application? In Prong Two, examiners evaluate whether the claim as a whole integrates the exception into a practical application of that exception.”  MPEP 2106(II)(A)(2).  “Examiners evaluate integration into a practical application by: (1) identifying whether there are any additional elements recited in the claim beyond the judicial exception(s); and (2) evaluating those additional elements individually and in combination to determine whether they integrate the exception into a practical application, using one or more of the considerations introduced in subsection I supra, and discussed in more detail in MPEP §§ 2106.04(d)(1), 2106.04(d)(2), 2106.05(a) through (c) and 2106.05(e) through (h).”  MPEP 2106.04(d).
The rejected claims do not recite any additional elements other than a Staphylococcus hexosaminidase combined with other natually-ocurring products as reviewed above.  As such, none of the rejected claims recite additional elements beyond the natural product exception discussed above such that step 2A, prong 2, is not satisfied in favor of eligibility.
Regarding Step 2B for the claims, “Step 2B asks: Does the claim recite additional elements that amount to significantly more than the judicial exception”?  MPEP 2106.05(II).
Again, the rejected claims do not recite any additional elements other than a Staphylococcus hexosaminidase combined with other natually-ocurring products as reviewed above which does not amount to more than the judicial exception.  As such, none of the rejected claims recite additional elements beyond the natural product exception discussed above such that step 2B is not satisfied in favor of eligibility.
The claims are directed towards ineligible subject matter for the reasons stated.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-10 and 14-21 (all pending claims) are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of copending Application No. 16/759,648 in view of Convents et al. (WO 1998/050512 A1), Blackman et al. (U.S. 2021/0222089 A1) (filed 06/29/2017) and Giap et al. (U.S. 2011/0296609 A1).
The copending claims recite:
1. A method of cleaning a medical device, wherein the method comprises
a) contacting the medical device with the composition comprising a hexosaminidase having beta-N-acetylglucosaminidase activity, for a period effective to clean the medical device;
b) cleaning, the medical device; and
c) optionally disinfect the medical device.
2. The method according to claim 1, wherein the composition comprising at least one adjunct ingredient.
3. The method according to claim 2, wherein the adjunct ingredient is selected from the group consisting of surfactants, builders, chelators or chelating agents, bleach system or bleach components, polymers, fabric conditioners, foam boosters, suds suppressors, dyes, perfume, tannish inhibitors, optical brighteners, bactericides, fungicides, soil suspending agents, anti-corrosion agents, enzyme inhibitors or stabilizers, enzyme activators, transferase(s), hydrolytic enzymes, oxido reductases, bluing agents and fluorescent dyes, antioxidants, and solubilizers.

Copending claim 12 recites that the beta-N-hexosaminidase can be SEQ ID NO: 23 or 24 of that claim that is identical to SEQ ID NOS: 3 and 6, respectively, recited in the pending claims.  
The recited step in the copending of contacting a medical device with a composition comprising a hexosaminidase is exposing an item to a wash liquor (i.e. the composition comprising a hexosaminidase having beta-N-acetylglucosaminidase activity) and “for a period effective to clean the medical device” is completing at least one wash cycle wherein such wash cycle can be performed manually or by machine.  Again, the copending claims recite that the hexosaminidase can be recited SEQ ID NO: 3 or 6.  
Copending claim 3 indicates that the composition can contain fabric conditioners that directly indicates that the medical device of copending claim 1 can include a fabric.  Further, the teachings of Convents et al. are incorporated herein by reference teaching the use of compositions including a hexosaminidase having beta-N-acetylglucosaminidase activity and 1,2-propanediol for cleaning of fabrics and other items. As discussed above, Convent et al., claim 9, teach “A method for laundering fabrics, said method comprising contacting fabrics in need of cleaning with an aqueous solution containing an effective amount of one or more hexosaminidase enzymes [i.e. a wash liquor], preferably an aqueous solution of a composition according to any of Claims 1-8.” As such, as far as a medical device can be or contain a fabric as indicated in copending claim 3, Convents et al. teach that a composition containing a hexosaminidase for cleaning is employed by exposing an item or fabric to a wash liquor comprising the composition containing hexosaminidase wherein any one time period is completion of wash cycle whether done manually or using a “washing machine” as taught by Convents et al. wherein such methods would be recognizable as applying to medical devices containing fabric.  For example, Giap (abstract and claim 6 of Giap) teaches a patient positioning device containing fabric that is within the broadest reasonable interpretation of a “medical device” as recited in the copending claims such that at the time of filing one would have been motivated to subject the fabric containing medical device of Giap to the cleaning method of copending claims 1, 4 and/or 11 to remove biofouling therefrom wherein Convents et al. further teach the use of cleaning compositions containing hexosaminidases to remove biofouling or biofilms from fabrics.  The copending claims teach that any medical device may eventually requiring cleaning.
  At the time of filing it would have been obvious to formulate the composition recited in copending claims 1 and 12 in accordance with the cleaning compositions taught by Convents et al. including 1,2-propanediol (a polyol) and other enzymes (e.g. amylase, protease) as discussed above, since 1) the copending claims recite that the composition of copending claim 1 should contain agent ingredients including surfactants, builders, hydrolytic enzymes, etc., and 2) Convents et al. directly teach that the cleaning compositions taught therein are appropriate for use in conjunction with a hexosaminidase having beta-N-acetylglucosaminidase activity to clean fabrics and hard or metallic objects (e.g. dishes, tableware) (see Convents et al., abstract) such that at the time of filing an ordinarily skilled artisan would have recognized the compositions taught by Convents et al. as suitable for cleaning generic medical devices within the context of copending claim 1.  For example, copending claim 10 recites that the medical device can be a “bone screw” that is understood to be made from metal as is tableware. Upon practice of the methods of the copending claims with a cleaning composition according to the teachings of Convents et al. (including 1,2-propanediol and additional enzymes including amylase, protease) as discussed above, the features of all of pending claims 1-10 and 14-21 are reached wherein again copending claim 12 recites that the beta-N-hexosaminidase can be SEQ ID NO: 23 or 24 of that claim that is identical to SEQ ID NOS: 3 and 6, respectively, recited in the pending claims.
Further, in addition to the above, Blackman et al., as indicate in claim 1 of Blackman et al., is directed towards “1. Composition for the removal of biofilms, said composition comprising at least one enzyme component and at least one detergent component, characterised in that the at least one enzyme component comprises β-1,6-N-acetylglucosaminidase and in that said detergent component contains at least one wetting agent, at least one sequestering agent and at least one dispersing agent.”   Such compositions for removal of biofilms are taught to be used in connection with medical equipment/devices. Blackman et al., para. [0008]. Sequestering agents include sorbitol. Blackman et al., para. [0032].  Dispersing agents include polyethylene glycol.  Blackman et al., para. [0026].  Further, claim 2 of Blackman et al. states that composition can contain an additional enzyme including cellulase, protease and/or amylase.  As such Blackman et al. further teach that it is appropriate to include ethylene glycol, sorbitol and additional cellulase, protease and/or amylase enzymes in a composition for cleaning and/or removing biofilms otherwise containing a beta-N-acetylglucosaminidase (i.e. hexosaminidase) such that at the time of filing an ordinarily skilled artisan would have been motivated to include ethylene glycol, sorbitol and additional cellulase, protease and/or amylase enzymes in any composition for cleaning a medical device including such composition as recited in copending claims 1 and 12 since these components in addition to a beta-N-acetylglucosaminidase are taught to be beneficial for cleaning including the cleaning of medical devices.
This is a provisional nonstatutory double patenting rejection.

Statement regarding prior art
The polypeptide having recited SEQ ID NO: 6 is known in the prior art as described in GenBank WP_078357498.1, 2017, www.ncbi.nlm.gov.  However, no function is described for SEQ ID NO: 6 or polypeptides having at least 80% identity thereto such that there is no fair motivation to include such a “hypothetical protein” in any cleaning composition.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TODD M EPSTEIN whose telephone number is (571)272-5141. The examiner can normally be reached Mon-Fri 9:00a-5:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on (408) 918-7584. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TODD M EPSTEIN/Examiner, Art Unit 1652